Title: John G. Jackson to Thomas Jefferson, 4 December 1818
From: Jackson, John George
To: Jefferson, Thomas


          
            Dear Sir,
            Clarksburg
Decr 4th 1818
          
          I had learned through the public prints, & other channels of communication; of your recent severe, & alarming illness; & the deep distress I felt during all that period, having been succeeded by the fullness of joy, & thankfulness for your restoration to health: I cannot without committing violence to my feelings, refrain from expressing my sincere gratification at your recovery; & my fervent prayer, that your invaluable life, may be spared to your Country for many years—That we may enjoy the benefits of your continued usefulness—with the opportunities of testifying the sincerity of our affection, & veneration for you.
          
            I am your mo. Obt Servt
            J G Jackson
          
        